DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a cam having a plurality of cam surfaces from claim 9 and a cam having a plurality of traction surfaces from claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 11-13, 17-24, 26, and 27 of copending Application No. 2020/0070231 A1 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘231 discloses all of the claim limitations of current claim 1.
Claim 5 of ‘231 discloses all of the claim limitations of current claim 2.
Claim 6 of ‘231 discloses all of the claim limitations of current claim 3.
Claim 7 of ‘231 discloses all of the claim limitations of current claim 4.
Claim 8 of ‘231 discloses all of the claim limitations of current claim 5.

Claim 11 of ‘231 discloses all of the claim limitations of current claim 7.
Claim 12 of ‘231 discloses all of the claim limitations of current claim 8.
Claim 13 of ‘231 discloses all of the claim limitations of current claim 9.
Claim 17 of ‘231 discloses all of the claim limitations of current claim 10.
Claim 18 of ‘231 discloses all of the claim limitations of current claim 11.
Claim 19 of ‘231 discloses all of the claim limitations of current claim 12.
Claim 20 of ‘231 discloses all of the claim limitations of current claim 13.
Claim 21 of ‘231 discloses all of the claim limitations of current claim 14.
Claim 22 of ‘231 discloses all of the claim limitations of current claim 15.
Claim 23 of ‘231 discloses all of the claim limitations of current claim 16.
Claim 24 of ‘231 discloses all of the claim limitations of current claim 17.
Claim 26 of ‘231 discloses all of the claim limitations of current claim 18.
Claim 27 of ‘231 discloses all of the claim limitations of current claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 19, and 23 of copending Application No. 2021/0053102 A1 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of ‘102 discloses all of the claim limitations of current claim 9 since claim 1 of ‘102 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, a traction surface, and a plurality of projections.
Claim 17 of ‘232 discloses all of the claim limitations of current claim 10.
Claim 23 of ‘232 discloses all of the claim limitations of current claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 8-11, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 13-15 of U.S. Patent No. 10,525,516 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘516 discloses all of the claim limitations of current claim 1 since claim 1 of ‘516 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, a traction surface, and a plurality of projections.
Claim 9 of ‘516 discloses all of the claim limitations of current claim 2.
Claim 13 of ‘516 discloses all of the claim limitations of current claim 3.
Claim 14 of ‘516 discloses all of the claim limitations of current claim 4.
Claim 1 of ‘516 discloses all of the claim limitations of current claim 5.
Claim 15 of ‘516 discloses all of the claim limitations of current claim 8.

Claim 9 of ‘516 discloses all of the claim limitations of current claim 10.
Claim 1 of ‘516 discloses all of the claim limitations of current claim 11.
Claim 13 of ‘516 discloses all of the claim limitations of current claim 1.
Claim 14 of ‘516 discloses all of the claim limitations of current claim 14.
Claim 1 of ‘516 discloses all of the claim limitations of current claim 15.
Claims 1 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of U.S. Patent No. 10,960,450 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 9 of ‘450 discloses all of the claim limitations of current claim 1 since claim 9 of ‘450 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, a traction surface, a plurality of projections, and a gap.
Claim 1 of ‘450 discloses all of the claim limitations of current claim 9 since claim 1 of ‘450 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, and a discontinuity.
Claim 5 of ‘450 discloses all of the claim limitations of current claim 10.
Claim 9 of ‘450 discloses all of the claim limitations of current claim 11.
Claims 1-7, 9-11, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 10, and 11 of U.S. Patent No. 11,173,533 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘533 discloses all of the claim limitations of current claim 1 since claim 1 of ‘533 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, a traction surface, a plurality of projections, and a gap.
Claim 4 of ‘533 discloses all of the claim limitations of current claim 2.
Claim 6 of ‘533 discloses all of the claim limitations of current claim 3.
Claim 7 of ‘533 discloses all of the claim limitations of current claim 4.
Claim 1 of ‘533 discloses all of the claim limitations of current claim 5.
Claim 10 of ‘533 discloses all of the claim limitations of current claim 6.
Claim 11 of ‘533 discloses all of the claim limitations of current claim 7.
Claim 1 of ‘533 discloses all of the claim limitations of current claim 9 since claim 1 of ‘533 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, and a discontinuity.
Claim 4 of ‘533 discloses all of the claim limitations of current claim 10.
Claim 1 of ‘533 discloses all of the claim limitations of current claim 11.
Claim 6 of ‘533 discloses all of the claim limitations of current claim 13.
Claim 7 of ‘533 discloses all of the claim limitations of current claim 14.
Claim 1 of ‘533 discloses all of the claim limitations of current claim 15.
Claim 10 of ‘533 discloses all of the claim limitations of current claim 16.
Claim 11 of ‘533 discloses all of the claim limitations of current claim 17.
Claims 1-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 9 of U.S. Patent No. 10,525,517 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘517 discloses all of the claim limitations of current claim 1 since claim 1 of ‘517 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, a traction surface, a plurality of projections, and a gap.
Claim 2 of ‘517 discloses all of the claim limitations of current claim 2.
Claim 4 of ‘517 discloses all of the claim limitations of current claim 3.
Claim 5 of ‘517 discloses all of the claim limitations of current claim 4.
Claim 1 of ‘517 discloses all of the claim limitations of current claim 5.
Claim 8 of ‘517 discloses all of the claim limitations of current claim 6.
Claim 9 of ‘517 discloses all of the claim limitations of current claim 7.
Claim 1 of ‘517 discloses all of the claim limitations of current claim 9 since claim 1 of ‘517 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, and a discontinuity.
Claim 2 of ‘517 discloses all of the claim limitations of current claim 10.
Claim 3 of ‘517 discloses all of the claim limitations of current claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 9 discloses a cam for cold working a pipe element, and the cam comprising a cam body, a plurality of cam surfaces each having a respective region of increasing radius, and each cam surface having a respective discontinuity which is not understood because the specification does not provided support for a singular cam having a plurality of cam surfaces, a plurality of regions of increasing radius, and a plurality of discontinuity areas.  Page 16 of the specification discloses “As shown in Figure 4, device 10 comprises a plurality of cams 69, in this example, three cams having respective cam bodies 70, 72 and 74.  Each cam body 70, 72 and 74 is mounted on a respective gear 20, 22 and 24.  Each cam body 70, 72 and 74 comprises a respective cam surface 76, 78 and 80.  Each cam surface 76, 78 and 80 extends around their respective cam body 70, 72 and 74.  The cam surfaces 76, 78 and 80 are engageable with a pipe element received within the central space 44.” which makes it clear that the invention has a plurality of cams that each have cam bodies, regions of increasing radius, and areas of discontinuity.  The Applicant appears to have combined the structures of multiple cams into a singular cam as claimed in claim 9.  How does a singular cam have all the structural elements that are claimed in claims 9-19?  Claims 9-19 are being examined as if the Applicant meant to claim a plurality of cams each having a cam body, a region of increasing radius, an area of discontinuity, etc. to better match what the Applicant’s specification discloses.  It is noted that Applicant elected an invention directed to a singular cam.  Applicant’s amendment should not be directed to an invention that is independent or distinct from the invention originally claimed and elected on September 22, 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 7, recites “a respective discontinuity” which is indefinite because it is unclear what the difference is between the respective discontinuity from claim 11 and the respective discontinuity from claim 9, line 8.  How is the respective discontinuity from claim 11 related to or different from the respective discontinuity from claim 9, line 8?
Claim 11, line 7, recites “said cam surface” which is indefinite because it is unclear exactly which cam surface the Applicant is trying to refer to.  The Applicant has not previously singled out one of the plurality of cam surfaces to be said cam surface.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8-12, 14, 15, 18, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma et al. (US 4,043,161).
Regarding claim 1, Toma et al. discloses a cam for cold working a pipe element, said cam comprising:
a cam body (the body shown in Figure 8) having an axis of rotation (the axial centerline of 62);
a cam surface (86) extending around said cam body, said cam surface comprising a region of increasing radius (the start of 86 to the maximum size of 86) and a discontinuity (where 88 is pointing in Figure 7) of said cam surface, said radius being measured about and from said axis of rotation;
a traction surface (the surface created by 84) extending around said cam body, said traction surface comprising a plurality of projections (the teeth of the gear) extending transversely to said axis of rotation, said traction surface having a gap (a gap between two adjacent teeth) therein, said gap being aligned axially with said discontinuity of said cam surface (see Figure 8).

Regarding claim 4, Toma et al. discloses that said traction surface is positioned on said cam body in spaced relation to said cam surface (see Figures 6-8).
Regarding claim 5, Toma et al. discloses a gear (the gear on the left end of the cam body as shown in Figures 6-8) mounted on said cam body coaxially with said axis of rotation.
Regarding claim 8, Toma et al. discloses that said traction surface has a constant radius (the radius of 84 from the axial centerline of 62) measured about and from said axis of rotation.
The rejection below is being examined in light of the 112(a) rejection above.  The rejection below is being examined as if the Applicant is claiming an invention that is comprised of a plurality of cams, and that each cam has a cam body, a cam surface, a region of increasing radius, etc.
Regarding claim 9, Toma et al. discloses a plurality of cams (only two of the cams that are shown in Figure 6) for cold working a pipe element, said cams comprise:
a cam body (the body shown in Figure 8) having an axis of rotation (the axial centerline of 62);
a cam surface (86) extending around said cam body, said cam surface comprising a respective region of increasing radius (the start of 86 to the maximum size of 86), said radii being measured from and about said axis of rotation, all of said cam surfaces being circumferentially aligned with one another (see Figure 8);

Regarding claim 10, Toma et al. discloses that each of said cam surfaces further comprises a region of constant radius (the area on 88 where 86 is not formed i.e. adjacent to the gear in Figure 8) positioned adjacent to a respective one of said discontinuities.
Regarding claim 11, Toma et al. discloses that each cam body has a traction surface (the surface created by 84) extending around said cam body, each said traction surface comprising a plurality of projections (the teeth of the gear) extending transversely to said axis of rotation;
a respective gap (a gap between two adjacent teeth) in said traction surfaces being positioned between each of said traction surfaces, each said gap being aligned axially with a respective discontinuity of said cam surface (see Figure 8).
Regarding claim 12, Toma et al. discloses that all of said traction surfaces are circumferentially aligned with one another (see Figures 6-8).
Regarding claim 14, Toma et al. discloses that said traction surfaces are positioned on said cam body in spaced relation to said cam surfaces (see Figures 6-8).
Regarding claim 15, Toma et al. discloses a gear (the gear on the left end of the cam body as shown in Figures 6-8) mounted on each said cam body coaxially with said axis of rotation.
Regarding claim 18, Toma et al. discloses at most two of said cam surfaces and two of said discontinuities of said cam surfaces (only two of the cams are being used in the rejection of claim 11 thus meeting the claim limitation, as best understood).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (CN 109248946 A) discloses a cam machine that comprises a cam having a cam body, a gear located on the cam, a cam surface having an area of discontinuity, and a traction surface located on an outer surface of the cam body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADAM D ROGERS/Primary Examiner, Art Unit 3656